                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

KEVIN JONES                                       §

VS.                                               §                   CIVIL ACTION NO. 9:19cv39

C. WHATLEY, ET AL.                                §

                 ORDER OVERRULING OBJECTIONS AND ADOPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Kevin Jones, an inmate confined at the Eastham Unit of the Texas Department of Criminal
Justice, Correctional Institution Division, proceeding pro se, filed this civil rights lawsuit pursuant

to 28 U.S.C. § 1983. Plaintiff seeks permission to proceed with this lawsuit on an in forma pauperis

basis.

         The court previously referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and applicable

orders of this court. The Magistrate Judge has submitted a Report and Recommendation of United

States Magistrate Judge recommending this lawsuit be dismissed without prejudice pursuant to 28

U.S.C. § 1915(g).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Plaintiff filed objections to the Report and

Recommendation.

         The court has conducted a de novo review of the objections in light of the record and the

applicable law. After careful consideration, the court is of the opinion the objections are without

merit. Plaintiff has not demonstrated he is in imminent danger of serious physical injury. As a result,

he may not pursue this case on an in forma pauperis basis.

                                              ORDER

         Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED as
the opinion of the court. A final judgment shall be entered dismissing this lawsuit.



         So Ordered and Signed
         Oct 9, 2019
